Citation Nr: 0810339	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from February 1964 
to January 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand is required for a new 
audiological examination.  A January 2005 VA audiological 
examination was conducted.  After examination and a review of 
the claims file, the examiner found that because the service 
discharge examination noted normal hearing, hearing loss and 
tinnitus were not due to active service.

The Board finds that a new examination and opinion are 
required because the VA opinion does not address whether the 
veteran's hearing loss and/or tinnitus were incurred in 
service, regardless of whether any hearing loss was shown in 
service or on service separation.  Hensley v. Brown, 5 Vet. 
App. 155 (1993) (holding that if hearing loss as defined by 
38 C.F.R. § 3.385 is not shown in service or at separation 
from service, service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's entire 
claims file and this remand must be made 
available and reviewed by an appropriate 
VA examiner and a nexus opinion must be 
offered regarding the etiology of the 
veteran's hearing loss and tinnitus.  All 
testing, to include an audiogram, must be 
performed.  The examiner is reminded that 
VA law and regulation does not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  It is requested that the 
examiner record a detailed history of in-
service and post-service noise exposure.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss and 
tinnitus is related to the veteran's 
period of military service, or to any 
incident therein, to include as due to 
noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any in-
service noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinions without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



